        Case 1:10-cr-00162-KMW Document 249 Filed 05/14/20 Page 1 of 1




                                          May 13, 2020

BY ECF AND ELECTRONIC MAIL
Honorable Kimba M. Wood
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007


                                    Re:      United States v. Wesam El-Hanafi
                                             10 Cr. 162 (KMW)


Dear Judge Wood:
                                                            0(02(1'256('

        Counsel is in receipt of the government’s papers, dated May 12, 2020, and sent by email
late yesterday evening. We respectfully request the opportunity to respond, and propose a
deadline of this coming Friday, May 15, 2020.
                                                                                           @ *UDQWHG
                                                                                               .0:


       Thank you for your kind consideration of this request.

                                    Respectfully yours,




                                    Sarah Kunstler
                                    Attorney for Wesam El-Hanafi


CC: AUSA Michael Lockard, Esq.            6225'(5('

                                          'DWHG0D\4, 2020
                                          New York, New York

                                          /s/ Kimba M. Wood
                                          KIMBA M. WOOD
                                          United States District Judge
